DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, presenting, storing, sending, and receiving limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)**
The limitations receiving, presenting, storing, sending, and receiving under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “processor, memory and calendar database”, nothing in the claim element precludes the step from practically being certain methods of organizing human activity. Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, processor, memory and calendar database”,. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (processor, memory and calendar database”,)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere data gathering/post solution activity; mere instructions and generally linking the use of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims 2-6, 8-16 and 8-20 further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-20 are not patent eligible.	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson U.S. Pre-Grant Publication No. 2019/0206009 A1 in view of Jones et al U.S. Pre-Grant Publication No. 2002/0156661 A1
As per Claim 1, Gibson teaches receiving a trip request from an application to schedule a trip to an event (see para. 74 and 96);
using data in the trip request to query a calendar database for additional relevant
event information (see para. 86 and 96);
sending a further trip request populated with the additional relevant event
information to a trip management service to request a trip satisfying the trip request (see para. 81-82); and 
Gibson does explicitly teach the limitation taught by Jones 
receiving user confirmation of a trip offered from the trip management service to
the user (see para. 40). It would have been prima facie obvious to one of ordinary skill in the at at the time the invention was filed to modify the system of Gibson to include the teachings of Jones to allow a user to verify travel selections, as taught by the cited portion of Jones. 
As per Claim 5, Gibson in view of Jones teach the system of claim 1 as described above. Gibson further teaches wherein receiving a trip request from an application to schedule a trip to an event comprises receiving the trip request in response to user selection of a user interface control at a user interface of the application (see para. 45).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson U.S. Pre-Grant Publication No. 2019/0206009 A1 in view of Jones et al U.S. Pre-Grant Publication No. 2002/0156661 A1 in further view of Norton U.S. Pre-Grant Publication No. 2012/0136572 A1
As per Claim 2, Gibson in view of Jones teaches the system of claim 1 as described above. Gibson does not explicitly teach the limitation taught by Norton wherein receiving a request including a user identifier and a meeting identifier (see para. 80). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Gibson to include the teachings of Norton to specify the parameters for a calendar entry.
As per Claim 3, Gibson in view of Jones teaches the system of claim 1 as described above. Gibson further teaches auto populating the trip request with the relevant locations and times to formulate the further trip request (see para. 81-82). Gibson does not explicitly teach the limitation taught by Norton wherein using data in the trip request to query a calendar database for additional relevant event information comprises:
querying the calendar database with data (see para. 106); in response to the query, receiving the location of a building containing a user’s office, a location of another building where the event is to occur, a date of the event, and 
a starting time of the event (see para 12, 106 and 117); and
Norton has already shown that data can include a meeting/event ID and a user ID. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Gibson and Jones to include the teachings of Norton to note relevant characteristics of a trip request. One of ordinary skill in the art would have found it obvious to make the data, meeting ID and user ID, as it would have yielded the predictable result of returning relevant meeting information.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson U.S. Pre-Grant Publication No. 2019/0206009 A1 in view of Jones et al U.S. Pre-Grant Publication No. 2002/0156661 A1 in further view of Klein U.S. Pre-Grant Publication No. 2016/0284139 A1.
As per Claim 4, Gibson in view of Jones teaches the system of claim 1 as described above. Gibson does not explicitly teach the limitation taught by Klein
sending a building access request to request temporary physical access to the other building on the date of the event around the start time of the event (see para. 57-58). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Gibson and Jones to include the teachings of Klein to allow a user access to a location in which he as a scheduled appointment. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson U.S. Pre-Grant Publication No. 2019/0206009 A1 in view of Jones et al U.S. Pre-Grant Publication No. 2002/0156661 A1 in further view of Klein U.S. Pre-Grant Publication No. 2016/0284139 A1 and Lehman U.S. Pre-Grant Publication No. 2014/0180746 A1.
As per Claim 6, Gibson in view of Jones teach the system of claim 5 as described above. Gibson does not explicitly teach the limitation taught by Lehman wherein receiving the trip request in response to user selection of a trip request user interface control integrated into a user interface of a calendaring system application (see para. 18 and 23). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Gibson, Jones and Klein to allow a book a ride with readily available access to calendar information, as suggested by the cited portion of Lehman.
Claims 7-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson U.S. Pre-Grant Publication No. 2019/0206009 A1 in view of Norton U.S. Pre-Grant Publication No. 2012/0136572 A1 in further view of Jones et al U.S. Pre-Grant Publication No. 2002/0156661 A1 and Lehman U.S. Pre-Grant Publication No. 2014/0180746 A1.
As per Claims 7, 14 and 17, Gibson teaches sending a trip request to a request builder to schedule a trip to an event, the event scheduled for a date and a start time at a building (see para. 81-82); 
receiving a trip offer from a trip management service offering a trip purported to satisfy the trip request (see para. 81-82).
Gibson does not explicitly teach the limitation taught by Norton the trip based on the date, the start time, and the building location (see para 12, 106 and 117). sending a trip reminder to a calendar database (see para. 8);  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Gibson to include the teachings of Norton to specify the parameters for a calendar entry.
Gibson does explicitly teach the limitation taught by Jones 
sending a confirmation to the trip management service (see para. 40);
receiving user acceptance of an offer through a user interface control (see para. 40). It would have been prima facie obvious to one of ordinary skill in the at the time the invention was filed to modify the system of Gibson to include the teachings of Jones to allow a user to verify travel selections, as taught by the cited portion of Jones. 
Gibson does not explicitly teach the limitation taught by Klein in response to user acceptance of the trip, automatically: sending a building access request to a security service to request temporary access to the building on the date of the event around the start time of the event (see para. 36 and 57-58). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Gibson, Norton and Jones to include the teachings of Klein to allow a user access to a location in which he as a scheduled appointment. 
Gibson does not explicitly teach accepting information through an integrated calendar system application, as described in Lehmann (see para. 18 and 23). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Gibson, Norton, Jones and Klein to allow a book a ride with readily available access to calendar information, as suggested by the cited portion of Lehman. 
As per Claim 8, Gibson in view of Norton in further view of Jones and Lehman teach the system of claim 7 as described above. Gibson does not explicitly teach the limitation taught by Lehman sending a trip request in response to user selection of another user interface control integrated into the calendar system application (see para. 18 and 23). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Gibson, Norton, Jones and Klein to allow a book a ride with readily available access to calendar information, as suggested by the cited portion of Lehman.
As per Claim 9, Gibson in view of Norton in further view of Jones and Lehman teach the system of claim 7 as described above. Gibson further teaches sending a trip request in response to user selection of the other user interface control from a viewing pane of a user interface (see para. 18 and 23). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Gibson, Jones and Klein to allow a book a ride with readily available access to calendar information, as suggested by the cited portion of Lehman.
As per Claim 10, Gibson, Norton, Jones and Klein and Lehman teach the system of claim 8 as described above. Norton teaches 
receiving an invitation to the event (see para. 41 and 90)
receiving user acceptance of the invitation through a further user interface control
integrated into the calendar system application (see para. 41); and
storing the date, the start time, and the building in the calendar database in
association with the user (see para. 80-85). The motivation is the same as opined above.

As per Claim 11, Gibson, Norton, Jones and Klein and Lehman teach the system of claim 7 as described above.  Gibson further teaches wherein sending a trip request to a request builder to schedule a trip to an event comprises sending a request to schedule a corporate shuttle (see para. 110).
As per Claims 12 and 18, Gibson, Norton, Jones and Klein and Lehman teach the system of claim 7 as described above. Gibson further teaches wherein receiving a trip offer from a trip management service comprises receiving a trip offer for a trip formulated based on an estimated travel time from the location to location (see para. 110). Norton teaches office building locations. 
As per Claim 13, Gibson, Norton, Jones and Klein and Lehman teach the system of claim 7 as described above. . Gibson does not explicitly teach the limitation taught by Klein tracking the user’s physical access to the building on the date of the event around the start time of the event (see para. 57-58). The motivation is the same as opined above. 
Claim 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson U.S. Pre-Grant Publication No. 2019/0206009 A1 in view of Norton U.S. Pre-Grant Publication No. 2012/0136572 A1 in further view of Jones et al U.S. Pre-Grant Publication No. 2002/0156661 A1 and Lehman U.S. Pre-Grant Publication No. 2014/0180746 A1 and Mashinsky WO 2004/013733 A2
As per Claims 15 and 19, Gibson in view of Norton in further view of Jones and Lehman teach the system of claim 14 as described above. Gibson does not explicitly teach the limitation taught by Mashinsky receiving a user request to schedule a
return trip from the building location to the location of the other building after the event.  (see pg. 11 lines 7-11). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Gibson, Norton, Jones, Klein and Lehman to include the teachings of Mashinksy to permit a driver to have a fare they would not usually have access to, as taught by the cited portion of Mashinsky.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson U.S. Pre-Grant Publication No. 2019/0206009 A1 in view of Norton U.S. Pre-Grant Publication No. 2012/0136572 A1 in further view of Jones et al U.S. Pre-Grant Publication No. 2002/0156661 A1 and Lehman U.S. Pre-Grant Publication No. 2014/0180746 A1 and Zhang U.S. Pre-Grant Publication No. 2015/0204676 A1
As per Claims 16 and 20, Gibson in view of Norton in further view of Jones and Lehman teach the system of claim 14 as described above. Gibson does not explicitly teach the limitation taught by Zhang receiving a map of the building indicating a route from a building entrance to a room inside the building scheduled for the event (see para. 48). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Gibson, Norton, Jones, Klein and Lehman to include the teachings of Zhang to find the optimum pathway, as taught by the cited portions of Zhang.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628